As filed with the Securities and Exchange Commission on December 23, 2010 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 113 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 86 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on January 1, 2011 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Asian Small Companies Portfolio, Greater China Growth Portfolio, Multi-Cap Growth Portfolio and Worldwide Health Sciences Portfolio have also executed this Registration Statement. Eaton Vance Asian Small Companies Fund Class A Shares - EVASX Class B Shares - EBASX A diversified fund investing in smaller companies based in Asia Eaton Vance Greater China Growth Fund Class A Shares - EVCGX Class B Shares - EMCGX Class C Shares - ECCGX Class I Shares - EICGX A non-diversified fund investing in the China Region Prospectus Dated ^ January 1, 2011 ^ The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This ^ Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Asian Small Companies Fund 3 Greater China Growth Fund 7 Important Information Regarding Fund Shares 11 Investment Objectives & Principal Policies and Risks 12 Management and Organization ^ 14 Valuing Shares ^ 15 Purchasing Shares ^ 15 Sales Charges 18 Redeeming Shares 20 Shareholder Account Features 21 Additional Tax Information 22 Financial Highlights 24 Asian Small Companies Fund 24 Greater China Growth Fund 26 Eaton Vance Asia and China Funds 2 Prospectus dated January 1, 2011 Fund Summaries Asian Small Companies Fund Investment Objective The Funds investment objective is to seek capital growth. ^ Fees and Expenses of the Fund ^ This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 18 of this Prospectus and page ^ 23 of the Funds Statement of ^ Additional Information. ^ Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 1.25% 1.25% Distribution and Service (12b-1) Fees 0. ^ 30 % 1.00% Other Expenses ^ 0 . 69 % ^ 0 . 69 % Total Annual Fund Operating Expenses 2. ^ 24 % ^ 2 . 94 % Less Expense Reduction ( ^ 3 )( ^ 4 ) ^ 20 )% ^ 20 )% ^ Total Annual Fund Operating Expenses After Expense Reduction 2. ^ 04 % ^ 2 . 74 % (1) Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolio. (2) Effective May 14, 2010, the principal underwriter has agreed to limit the Class A Distribution and Service (12b-1) Fees to 0.30%. This agreement is contractual in nature and may not be terminated without Trustee or shareholder approval. ( ^ 3 ) The Adviser and the Administrator have agreed to reduce Total Annual Fund Operating Expenses by 0.05% annually. This agreement is contractual in nature and may not be terminated without shareholder approval. The expense reduction relates to ordinary operating expenses only and amounts may be subject to ^ recoupment . ( ^ 4 ) Effective ^ May 14 , ^ , the Adviser and the Administrator have agreed to further reduce the Total Annual Fund Operating Expenses by an additional 0.
